Case 2:20-cv-06312-SDW-LDW Document 63 Filed 12/01/20 Page 1 of 3 PageID: 241




    NOT FOR PUBLICATION
                                   UNITED STATES DISTRICT COURT
                                           DISTRICT OF NEW JERSEY


          CHAMBERS OF                                                          MARTIN LUTHER KING COURTHOUSE
     SUSAN D. WIGENTON                                                                 50 WALNUT ST.
    UNITED STATES DISTRICT JUDGE                                                     NEWARK, NJ 07101
                                                                                         973-645-5903

                                             December 1, 2020


Tyrone Anthony Blackburn, Esq.
T.A. Blackburn Law, PLLC
1242 East 80th Street
3rd Floor
Brooklyn, NY 11236
Counsel for Plaintiff

Kathleen McLeod Caminiti, Esq.
Rosemary S. Gousman, Esq.
Fisher & Phillips, LLP
430 Mountain Avenue
Murray Hill, NJ 07974
Counsel for Defendant Fox Rothschild LLP

Meredith Cavallaro, Esq.
Paduano & Weintraub LLP
1251 Avenue of the Americas
Suite 920
New York, NY 10020
Counsel for Defendant Ian W. Siminoff


               LETTER OPINION FILED WITH THE CLERK OF THE COURT

         Re:     Jones v. Fox Rothschild LLP et al.
                 Civil Action No. 20-6312 (SDW) (LDW)

Counsel:

       Before this Court is Plaintiff’s Motion for Reconsideration of this Court’s October 21, 2020
Opinion and Order (“October 21st Decision”) which granted Defendants Fox Rothschild LLP
(“Fox”) and Ian W. Siminoff’s (“Siminoff”) motions to dismiss Plaintiff’s Complaint. 1 (D.E. 54,

1
  Plaintiff moves to reconsider only the dismissal of Counts Four (New Jersey Law Against Discrimination
(“NJLAD”) v. Fox), Five (NJLAD v. Siminoff), Six (assault and battery v. Siminoff), and Eight (intentional
infliction of emotional distress v. Siminoff).
Case 2:20-cv-06312-SDW-LDW Document 63 Filed 12/01/20 Page 2 of 3 PageID: 242




55.) This Court having considered the parties’ submissions, and having reached its decision
without oral argument pursuant to Federal Rule of Civil Procedure 78, and for the reasons
discussed below, DENIES the Motion for Reconsideration.


DISCUSSION
       A. Standard of Review

        Although the Federal Rules of Civil Procedure “do not expressly authorize motions for
reconsideration, Local Civil Rule 7.1(i) provides for such review.” Sch. Specialty, Inc. v.
Ferrentino, Civ. No. 14-4507, 2015 WL 4602995, at *2-3 (D.N.J. July 30, 2015). A party moving
for reconsideration must file its motion within fourteen (14) days “after the entry of the order or
judgment on the original motion” and set “forth concisely the matter or controlling decisions which
the party believes the . . . Judge has overlooked.” L. Civ. R. 7.1(i). A motion for reconsideration
is “an extremely limited procedural vehicle,” Ferrentino, 2015 WL 4602995 at *2 (internal
citations omitted), which is to be granted “sparingly.” A.K. Stamping Co., Inc. v. Instrument
Specialties Co., Inc., 106 F. Supp. 2d 627, 662 (D.N.J. 2000). Motions to reconsider are only
proper where the moving party shows “(1) an intervening change in the controlling law; (2) the
availability of new evidence that was not available when the court [reached its original decision];
or (3) the need to correct a clear error of law or fact or to prevent manifest injustice.” Max’s
Seafood Café v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999). Mere disagreement with a court’s
decision is not an appropriate basis upon which to bring a motion for reconsideration as such
disagreement should “be raised through the appellate process.” U.S. v. Compaction Sys. Corp., 88
F. Supp. 2d 339, 345 (D.N.J. 1999).
       B. The October 21st Decision Is Not Clearly Erroneous or Contrary to Law

        The October 21st Decision clearly identified and applied the proper legal standards for
motions to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6). Plaintiff does not identify
any intervening change in the relevant law or new evidence that was unavailable at the time this
Court entered its decision, consequently, Plaintiff’s motion rests solely on the contention that this
Court’s decision contains an error of fact or law that, if left uncorrected, would result in manifest
injustice. (See D.E. 56 at 3 (arguing that the Court “made a clear error of law”).) Specifically,
Plaintiff argues that this Court erred in finding her NJLAD and common law tort claims were time-
barred. (See generally D.E. 56.) The statutes of limitations issues, however, were clearly
addressed in the October 21st Decision. (See D.E. 54 at 5-7) Therefore, Plaintiff merely
encourages this Court to “analyze the same facts and cases it already considered” to come to a
different conclusion. Tehan v. Disability Mgmt. Servs., 11 F. Supp. 2d 542, 549 (D.N.J. 2000).
Asking this Court to “rethink” its holding is not an appropriate basis upon which to seek




                                                 2
Case 2:20-cv-06312-SDW-LDW Document 63 Filed 12/01/20 Page 3 of 3 PageID: 243




reconsideration. See Oritani Sav. & Loan Ass’n v. Fid. & Deposit Co. of Md., 744 F. Supp. 1311,
1314 (D.N.J. 1990). 2 Accordingly, Plaintiff’s motion will be denied.
CONCLUSION

      For the reasons set forth above, Plaintiff’s Motion for Reconsideration of this Court’s
October 21, 2020 Opinion and Order is DENIED. An appropriate order follows.


                                                                ___/s/ Susan D. Wigenton_____
                                                                SUSAN D. WIGENTON, U.S.D.J.



Orig: Clerk
cc:   Parties
      Leda D. Wettre, U.S.M.J.




2
  This Court will not consider Plaintiff’s argument that her tort claims are timely under New Jersey law, (see D.E. 56
at 1, 8-9), because Plaintiff did not raise this argument in her opposition to Defendants’ motions to dismiss, asserting
instead only that her claims were timely under New York law. (See D.E. 50 at 4.)


                                                           3
